UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARSENIO GONZALEZ,

                             Plaintiff,

                 -against-                                      ORDER
DARREN C. BUSCEMI and BOYLE                               18 Civ. 11120 (PGG)
BROTHERS, INC.,

                             Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that status conference scheduled to take place on April

22, 2020 is adjourned to June 4, 2020 at 10:30 a.m. in Courtroom 705 of the Thurgood Marshall

United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
       March 30, 2020
